                                              Entered on Docket
                                              June 17, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
 2
                                                Signed and Filed: June 17, 2020
 3
 4
 5
                                               ________________________________________
 6                                             DENNIS MONTALI
                          UNITED STATES        U.S. Bankruptcy
                                             BANKRUPTCY        Judge
                                                            COURT
 7
                          NORTHERN DISTRICT OF CALIFORNIA
 8
 9   In re:                            )            Bankruptcy Case
                                       )            No. 19-30088-DM
10   PG&E CORPORATION,                 )
                                       )            Chapter 11
11                - and -              )
12                                     )            Jointly Administered
     PACIFIC GAS AND ELECTRIC COMPANY, )
13                                     )
               Debtors.                )
14                                     )
15   ☐ Affects PG&E Corporation        )
     ☐ Affects Pacific Gas and         )
16        Electric Company             )
                                       )
17   ☒ Affects both Debtors
                                       )
                                       )
18   * All papers shall be filed in
                                       )
     the Lead Case, No. 19-30088 (DM).
19                                     )
                                       )
20
21
       MEMORANDUM DECISION – CONFIRMATION OF DEBTORS’ AND SHAREHOLDER
22           PROPONENTS’ JOINT CHAPTER 11 PLAN OF REORGANIZATION
23
24   I.    INTRODUCTION
           These cases are among the most complex in U.S. bankruptcy
25
     history.    They involve difficult legal, financial, practical and
26
     personal issues.      They were filed because of overwhelming damage
27
     claims following the devasting 2015 – 2018 Northern California
28
                                            -1-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00    Page 1 of
                                              31
 1   wildfires, leaving thousands of victims who suffered from those

 2   wildfires owed billions of dollars, plus thousands more of

 3   traditional non-fire creditors of various types, also owed

 4   billions of dollars.

 5           There is no need to elaborate in detail.            All of the

 6   victims, all of the over sixteen million PG&E customers in

 7   Northern California, indeed all of Northern California if not

 8   the rest of the country, know the story.              The issue before the

 9   court comes down to one critical question:               whether to confirm

10   the Debtors’ and Shareholder Proponents’ Joint Chapter 11 Plan

11   of Reorganization (“the Plan”).           If so, there are still steps

12   necessary to implement that Plan to make it effective.                  Doing

13   so, however, is one more important step toward facilitating the

14   process of paying those victims and creditors. If the court does

15   not confirm the Plan, the only option appears to be leaving the

16   Debtors where they have been for the last seventeen months.

17   Leaving tens of thousands of fire survivors, contract parties,

18   lenders, general creditors, allegedly defrauded investors,

19   equity owners and countless others with no other options on the

20   horizon is not an acceptable alternative.

21           For the reasons that follow, the court will confirm the

22   Plan.

23
     II.     OVERVIEW OF DECISION
24
             Debtors have made a convincing case for confirmation of the
25
     Plan.    To satisfy the June 30, 2020, deadline of AB 1054, the
26
     court will set forth the necessary elements of its decision to
27
     confirm the Plan and to dispose of objections to it.                 Later this
28
                                            -2-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 2 of
                                              31
 1   week, it will hold a hearing to settle any final adjustments

 2   necessary for it to enter its Order Confirming Chapter 11 Plan

 3   (“OCP”).1

 4         Debtors filed extensive exhibits to support confirmation.

 5   In addition, they filed the following sworn statements in lieu

 6   of direct oral testimonies:         Declaration of Christina Pullo

 7   (Dkt. #7507) (“Pullo Dec”); Declaration of Jason P. Wells (Dkt.

 8   #7510) (“Wells Dec”); Declaration of John Boken (Dkt. #7514)

 9   (“Boken Dec”); and Declaration of Kenneth S. Ziman (Dkt. #7512)

10   (“Ziman Dec”), and in conjunction with the Pullo Dec, Wells Dec

11   and Boken Dec, the “Supporting Declarations”.

12         Having considered the Supporting Declarations, the exhibits

13   and the arguments of counsel at the confirmation trial held

14   between May 27 and June 8, 2020, the court concludes that the

15   Plan should be confirmed.

16   //

17   //

18   //

19   //

20   //

21
     1   The following discussion constitutes the court’s findings of
22   fact and conclusions of law in narrative form as authorized by
23   Fed. R. Bankr. P. 7052(a). Appellate courts in the Ninth
     Circuit review decisions “with special scrutiny” when a trial
24   court “engage[s] in the regrettable practice of adopting the
     findings drafted by the prevailing party wholesale.” Stormans,
25   Inc. v. Wiesman, 794 F.3d 1064, 1075 (9th Cir. 2015), citing
26   Silver v. Exec. Car Leasing Long–Term Disability Plan, 466 F.3d
     727, 733 (9th Cir. 2006), and Sealy, Inc. v. Easy Living, Inc.,
27   743 F.2d 1378, 1385 (9th Cir. 1984). Consequently, the court
     sees no need for adopting verbatim Debtors’ proposed findings of
28   fact and conclusions of law.
                                    -3-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 3 of
                                              31
     III. COMPLIANCE WITH BANKRUPTCY CODE SECTION 1129(a) AND (b)2
 1
           The following are factual determinations the court must
 2
     make, together with legal conclusions the court must draw, as a
 3
     predicate to issuance of the OCP that will follow.
 4
           The Debtors have the burden of proving satisfaction of the
 5
     applicable elements of section 1129(a) and (b) by a
 6
     preponderance of the evidence and have satisfied that burden.
 7
           The Disclosure Statement,3 the Disclosure Statement
 8
     Supplement, the Plan, the Disclosure Statement and Solicitation
 9
     Procedures Order, the Solicitation Packages, the Ballots
10
     (including, without limitation, the Direct Fire Claim Ballots
11
     and the Fire Victim Master Ballots), the Notices of Non-Voting
12
     Status, and the Confirmation Hearing Notice, have been
13
     transmitted, served, and published in compliance with the
14
     Disclosure Statement and Solicitation Procedures Order, the
15
     Rules, the Bankruptcy Local Rules, and the Scheduling Order.
16
     Such transmittal, service, and publication were adequate and
17
     sufficient, and no other or further notice is or shall be
18
     required.
19
           The Plan Proponents (and, as applicable, each of their
20
     respective Representatives) participated in good faith in
21
     negotiating at arm’s length the Plan and all contracts,
22
23
24   2   Unless otherwise indicated, all chapter, section and rule
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532,
25   and to the Federal Rules of Bankruptcy Procedure, Rules 1001-
26   9037 (the “Rules”).

27   3   All capitalized terms used throughout have the meanings set
     forth in the underlying documents that appear throughout the
28   record of this case; for brevity they are not redefined here.
                                    -4-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 4 of
                                              31
 1   instruments, releases, agreements, and documents related to, or

 2   necessary to, implement, effectuate, and consummate the Plan,

 3   including the Plan Settlements, Plan Documents, and all

 4   contracts, instruments, agreements, and documents to be executed

 5   and delivered in connection with the Plan.

 6         As shown by the Pullo Dec, votes to accept or reject the

 7   Plan have been solicited and tabulated fairly, in good faith,

 8   and in a manner consistent with the Bankruptcy Code, the Rules,

 9   and the Solicitation Procedures as approved by the Court.

10         The Plan complies in all respects with the applicable

11   provisions of the Bankruptcy Code, including without limitation,

12   sections 1122 and 1123.        In addition to providing for

13   Administrative Expense Claims, Professional Fee Claims, DIP

14   Facility Claims, and Priority Tax Claims, the Plan designates

15   thirty (30) Classes of Claims and four (4) Classes of Interests.

16   The Claims or Interests placed in each Class are substantially

17   similar to other Claims or Interests, as the case may be.                     Valid

18   business, factual, and legal reasons exist for separately

19   classifying the various Classes of Claims or Interests.                     Such

20   Classes do not unfairly discriminate between holders of Claims

21   and Interests.     The Plan satisfies section 1122 and 1123(a)(1).

22         Article III of the Plan identifies the Unimpaired “Non-

23   Voting Classes”:

24          Class 1A (HoldCo Other Secured Claims), Class 2A
            (HoldCo Priority Non-Tax Claims), Class 3A
25
            (HoldCo Funded Debt Claims), Class 4A (HoldCo
26          General Unsecured Claims), Class 5A-IV (HoldCo
            Ghost Ship Fire Claims), Class 6A (HoldCo
27          Workers’ Compensation Claims), Class 7A (HoldCo
            Environmental Claims), Class 8A (HoldCo
28
                                            -5-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00    Page 5 of
                                              31
            Intercompany Claims), Class 9A (HoldCo
 1          Subordinated Debt Claims), Class 11A (HoldCo
 2          Other Interests), Class 1B (Utility Other Secured
            Claims), Class 2B (Utility Priority Non-Tax
 3          Claims), Class 3B-II (Utility Reinstated Senior
            Note Claims), Class 3B-V (Utility PC Bond (2008 F
 4          and 2010 E) Claims), Class 4B (Utility General
            Unsecured Claims), Class 5B-IV (Utility Ghost
 5
            Ship Fire Claims), Class 6B (Utility Workers’
 6          Compensation Claims), Class 7B (2001 Utility
            Exchange Claims), Class 8B (Utility Environmental
 7          Claims), Class 9B (Utility Intercompany Claims),
            Class 10B (Utility Subordinated Debt Claims),
 8          Class 11B (Utility Preferred Interests), and
 9          Class 12B (Utility Common Interests).

10         Article III of the Plan identifies the Impaired “Voting
11   Classes”:
12          Class 5A-I (HoldCo Public Entities Wildfire
13          Claims), Class 5A-II (HoldCo Subrogation Wildfire
            Claims), Class 5A-III (HoldCo Fire Victim
14          Claims), Class 10A-I (HoldCo Common Interests),
            Class 10A-II (HoldCo Rescission or Damage
15          Claims), Class 3B-I (Utility Impaired Senior Note
16          Claims), Class 3B-III (Utility Short-Term Senior
            Note Claims), Class 3B-IV (Utility Funded Debt
17          Claims), Class 5B-I (Utility Public Entities
            Wildfire Claims), Class 5B-II (Utility
18          Subrogation Wildfire Claims), and Class 5B-III
            (Utility Fire Victim Claims).
19
20         Article IV of the Plan specifies the treatment of Claims

21   and Interests in such Voting Classes.             The Plan complies with

22   section 1123(a)(3).

23         The Plan provides for the same treatment by the Debtors for
24   each Claim or Interest in each respective Class, unless the
25   holder of a particular Claim or Interest has agreed to less
26   favorable treatment of such Claim or Interest.                The Plan
27   complies with section 1123(a)(4).
28
                                            -6-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 6 of
                                              31
 1         The Wells Dec, the Boken Dec, the Ziman Dec, the Debtors’

 2   exhibits, and the record establish the following: the Plan, the

 3   Plan Documents, and the various documents and agreements set

 4   forth in the Plan Supplement and the Exhibits to the Plan

 5   provide adequate and proper means for the Plan’s implementation,

 6   including, without limitation, (i) the imposition of the

 7   Channeling Injunction, (ii) the establishment and funding of the

 8   Fire Victim Trust, the Subrogation Wildfire Trust, and the

 9   Public Entities Segregated Defense Fund, (iii) payment in Cash

10   in satisfaction of the Public Entities Wildfire Claims, (iv) the

11   issuance of the New Utility Funded Debt Exchange Notes, the New

12   Utility Long-Term Notes, and the New Utility Short-Term Notes,

13   the Plan Funding Documents (as defined below), and Debt Backstop

14   Approval Order, or any similar approvals granted following the

15   conclusion of trial, as applicable, (v) the issuances and

16   incurrences necessary to obtain or effectuate the Plan Funding

17   or the Exit Financing, the Plan Funding Documents, and Debt

18   Backstop Approval Order or any similar approvals granted

19   following the conclusion of trial, as applicable, and (vi) the

20   offer, sale, distribution, and issuance of any equity

21   securities, equity forward contracts or other equity-linked

22   securities necessary to obtain any of the Plan Funding or as

23   otherwise contemplated by the Plan, the Backstop Commitment

24   Letters, or the Equity Backstop Approval Order, as applicable

25   (including, without limitation, to authorize and reserve for

26   issuance New HoldCo Common Stock to be issued pursuant to any

27   such transaction or upon the exercise, conversion or settlement

28
                                            -7-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 7 of
                                              31
 1   of any such equity forward contracts or other equity-linked

 2   securities).     The Plan complies with section 1123(a)(5).

 3         The certificates of incorporation, articles of

 4   incorporation, bylaws, limited liability company agreement or

 5   similar governing documents, as applicable, of each Debtor have

 6   been or will be amended on or prior to the Effective Date to

 7   prohibit the issuance of nonvoting equity securities in

 8   accordance with section 1123(a)(6).

 9         To the extent known and determined, the identity and

10   affiliation of the persons who will serve as members of the New

11   Board have been disclosed in the Plan Supplement [and on the

12   record of the Confirmation Hearing], with the identities of the

13   remaining members of the boards of directors or managers of the

14   Reorganized Debtors to be disclosed, together with their

15   affiliations, on or before the Effective Date as provided in

16   Exhibit G of the Plan Supplement, which sets forth who shall

17   serve as officers of the Reorganized Debtors (as may be modified

18   pursuant to the Plan Supplement).              The Plan Proponents have

19   established that the appointment to, or continuance in, such

20   positions of such persons is consistent with the interests of

21   the holders of Claims against and Interests in the Debtors and

22   public policy.     Additionally, the Subrogation Wildfire Trust

23   Agreement and the Fire Victim Trust Agreement, attached as

24   Exhibits C and D, respectively, to the Plan Supplement, name the

25   Subrogation Wildfire Trustee and the Fire Victim Trustee,

26   respectively.     The Plan satisfies sections 1123(a)(7) and

27   1129(a)(5).

28
                                            -8-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20    Entered: 06/17/20 16:44:00   Page 8 of
                                              31
 1         The provisions of the Plan, including, without limitation,

 2   approval of the Public Entities Plan Support Agreements, are

 3   appropriate and not inconsistent with the applicable provisions

 4   of the Bankruptcy Code.        The Court’s prior approvals of the

 5   settlements embodied in the Subrogation Claims RSA, the Tort

 6   Claimants RSA, the Noteholder RSA, the Federal Agency

 7   Settlement, and the State Agency Settlement remain in full force

 8   and effect.      The Plan satisfies section 1123(b).

 9         The Plan is dated and identifies the entities submitting

10   the Plan as proponents, thereby satisfying Rule 3016(a).

11         The Plan is in accord with applicable provisions of Title

12   11, as required by section 1129(a)(1).

13         The Plan Proponents have proposed the Plan in accord with

14   the provisions of Title 11, in good faith and not by any means

15   forbidden by law, as required by sections 1129(a)(2) and (3).

16         Any payment made or to be made by any of the Debtors for

17   services or for costs and expenses in or in connection with the

18   Chapter 11 Cases, or in connection with the Plan and incident to

19   the Chapter 11 Cases has been approved by, or is subject to the

20   approval of, the Court as reasonable.             Pursuant to the decision

21   of the California Public Utilities Commission (the “CPUC” or the

22   “Commission”) in I.19-09-016 [approving the Plan], the Utility

23   shall reimburse the Commission for payment of the fees and

24   expenses incurred by the Commission for its outside counsel and

25   financial advisor for services rendered relating to the Chapter

26   11 Cases, related proceedings and associated financings, and

27   will not seek cost recovery of the Commission’s costs for such

28   fees and expenses.      Such reimbursement for fees and expenses
                                            -9-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 9 of
                                              31
 1   incurred by the Commission shall not be subject to any further

 2   approval or review for reasonableness by the Court, the fee

 3   examiner for the Chapter 11 Cases, or any other party in

 4   interest.    The foregoing constitute compliance with section

 5   1129(a)(4).

 6           The CPUC has approved the Plan as satisfying the Wildfire

 7   Legislation (AB 1054) requirement that it be neutral, on

 8   average, to ratepayers.       Any future rate increases will be

 9   subject to CPUC review processes and are not a result of the

10   Plan.    The Federal Energy Regulatory Commission has likewise

11   consented to the Plan with respect to the treatment of the FERC

12   Tariff Rate Proceedings.        The Plan satisfies section 1129(a)(6).

13           The Disclosure Statement, the Disclosure Statement

14   Supplement, the Plan, the Plan Supplement, the Boken Dec, and

15   the other evidence proffered or adduced at the Confirmation

16   Hearing (i) are persuasive and credible, (ii) have not been

17   controverted by other evidence, and (iii) establish that each

18   holder of an impaired Claim or Interest either has accepted the

19   Plan or will receive or retain under the Plan, on account of

20   such Claim or Interest, property of a value, as of the Effective

21   Date, that is not less than the amount such holder would receive

22   or retain if the Debtors were liquidated under chapter 7 of the

23   Bankruptcy Code on such date.         The Plan satisfies section

24   1129(a)(7).

25           The Non-Voting Classes are Unimpaired under the Plan and

26   are presumed to have accepted the Plan pursuant to section

27   1126(f).    As reflected in the Pullo Dec and Voting

28   Certification, Classes 5A-I (HoldCo Public Entities Wildfire
                                           -10-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 10
                                            of 31
 1   Claims), 5A-II (HoldCo Subrogation Wildfire Claims), 5A-III

 2   (HoldCo Fire Victim Claims), 10A-I (HoldCo Common Interests),

 3   3B-I (Utility Impaired Senior Note Claims), 3B-II (Utility

 4   Reinstated Senior Note Claims), 3B-IV (Utility Funded Debt

 5   Claims), 5B-I (Utility Public Entities Wildfire Claims), 5B-II

 6   (Utility Subrogation Wildfire Claims), and 5B-III (Utility Fire

 7   Victim Claims) have voted to accept the Plan.

 8        The treatment of Administrative Expense Claims and Priority

 9   Non-Tax Claims pursuant to Sections 2.1, 2.2, 2.3, 4.2, and 4.17

10   of the Plan, respectively, satisfies the requirements of

11   sections 1129(a)(9)(A) and (B).          The treatment of Priority Tax

12   Claims pursuant to Section 2.4 of the Plan satisfies the

13   requirements of section 1129(a)(9)(C).

14        Classes 5A-I (HoldCo Public Entities Wildfire Claims), 5A-

15   II (HoldCo Subrogation Wildfire Claims), 5A-III (HoldCo Fire

16   Victim Claims), 10A-I (HoldCo Common Interests), 3B-I (Utility

17   Impaired Senior Note Claims), 3B-III (Utility Short-Term Senior

18   Note Claims), 3B-IV (Utility Funded Debt Claims), 5B-I (Utility

19   Public Entities Wildfire Claims), 5B-II (Utility Subrogation

20   Wildfire Claims), and 5B-III (Utility Fire Victim Claims) are

21   Impaired under the Plan and have accepted the Plan, determined

22   without including any acceptance of the Plan by any insider.

23   The Plan complies with section 1129(a)(10).

24        The evidence proffered or adduced at the Confirmation

25   Hearing establishes that the Plan, subject to the occurrence of

26   the Effective Date, is feasible and that confirmation of the

27   Plan is not likely to be followed by liquidation, or the need

28   for further financial reorganization of the Debtors or the
                                           -11-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 11
                                            of 31
 1   Reorganized Debtors.         The Plan complies with section

 2   1129(a)(11).

 3        All fees payable under section 1930 of chapter 123 of title

 4   28 of the United States Code, as determined by the Court, have

 5   been paid or will be paid pursuant to Section 12.5 of the Plan.

 6   Pursuant to Section 12.5 of the Plan, on the Effective Date, and

 7   thereafter as may be required, such fees, together with

 8   interest, if any, pursuant to section 3717 of title 31 of the

 9   United States Code, shall be paid by each of the Debtors.                    The

10   Plan complies with section 1129(a)(12).

11        Pursuant to Section 8.5 of the Plan, all Employee Benefit

12   Plans are deemed to be, and shall be treated as, executory

13   contracts under the Plan and, on the Effective Date, shall be

14   assumed pursuant to sections 365 and 1123.               All outstanding

15   payments which are accrued and unpaid as of the Effective Date

16   pursuant to the Employee Benefit Plans shall be made by the

17   Reorganized Debtors on the Effective Date or as soon as

18   practicable thereafter and, therefore, the Plan satisfies the

19   requirements of section 1129(a)(13).

20        The Debtors are not required by a judicial or

21   administrative order, or by statute, to pay any domestic support

22   obligations, and therefore, section 1129(a)(14) is inapplicable.

23        The Debtors are not individuals, and therefore, section

24   1129(a)(15) is inapplicable.

25        Each of the Debtors is a moneyed, business, or commercial

26   corporation or trust, and therefore, section 1129(a)(16) is

27   inapplicable.

28
                                            -12-


     Case: 19-30088   Doc# 8001    Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 12
                                             of 31
 1         Section 1129(a)(8) has not been satisfied with respect to

 2   Class 10A-II.     This discussion will be completed in the OCP or

 3   other order once the court is advised as to the outcome of the

 4   mediation referred to in Section IV, B.

 5         The Plan is the only Plan currently on file, and therefore,

 6   section 1129(c) is inapplicable.

 7         The principal purpose of the Plan is not the avoidance of

 8   taxes or the avoidance of the application of section 5 of the

 9   Securities Act of 1933, thereby satisfying section 1129(d).

10
     IV.   DISCUSSION OF OBSTACLES TO CONFIRMATION
11
           A.   Registration Rights Agreement
12
13         A major issue of contention and distress with numerous fire

14   survivors and others was the lack of detail about the ability of

15   the Fire Victim Trustee to monetize any of the Trust’s share of

16   Debtor PG&E Corporation’s publicly traded stock in the future.

17   The court was reluctant to oversee an exercise in futility,

18   namely confirming a Plan doomed to fail within weeks by not

19   becoming effective.

20         The Plan Proponents, the TCC and the Trustee, with the

21   invaluable assistance of Judge Randall Newsome as court-

22   appointed mediator, resolved their differences, agreed upon

23   crucial elements defining how to value Effective Date equity to

24   be issued to the Trust and the equitable means of protecting the

25   Fire Victim Trust, the diluted old equity and the new equity

26   under various circumstances.         These have been embodied in, among

27   other documents, the Order Approving the Parties’ Joint

28   Stipulation Regarding the Registration Rights Agreement and
                                           -13-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 13
                                            of 31
 1   Related Agreement of the Fire Victim Trust (Dkt. #7918) and the

 2   Order Approving the Parties’ Joint Stipulation Regarding

 3   Normalized Estimated Net Income (Dkt. #7919).

 4        B.    Securities Claim Litigation
 5
          As of the date of this Memorandum Decision, the parties are
 6
     engaged in mediation regarding this matter.              The court will
 7
     issue an appropriate order later.
 8
          C.    Objection by Mr. William B. Abrams
 9
          During the course of these cases, creditor William B.
10
     Abrams has been an active and passionate advocate for the rights
11
     of fire victims like himself.         He has filed multiple objections
12
     to confirmation of the Plan asserting, among other things, that
13
     that the Plan is not feasible as Debtors will lack financial
14
     viability to perform it.        He has steadfastly argued that the
15
     Plan was not proposed in good faith and “has been leveraged for
16
     the primary purposes of investor short-term payouts at the
17
     detriment of plan integrity.”         He has observed that throughout
18
     the case, “the Debtors had every intention of leveraging the
19
     victim trust agreement, the registration rights agreement and
20
     the ‘hush and gag’ clauses within the TCC RSA to undermine the
21
     agreed $13.5B victim settlement and to make certain material
22
     changes to the financing of their plan.”
23
          For the reasons stated elsewhere in this Memorandum
24
     Decision, the court has determined that the Plan is feasible and
25
     thus will OVERRULE Mr. Abrams’ feasibility argument on the basis
26
     of the powerful and virtually uncontroverted evidence presented
27
     by the Debtors.     And while the court appreciates Mr. Abrams’
28
                                           -14-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 14
                                            of 31
 1   concerns about the fairness of the negotiated Plan, it disagrees

 2   with him that the TCC has been “hushed and gagged” about

 3   deficiencies.     To the contrary, the TCC has appeared and

 4   challenged provisions of the Plan that it finds problematic, but

 5   it nonetheless supports confirmation.

 6        As to Mr. Abrams’ concerns that investors have highjacked

 7   the plan process, the court notes that multiple parties have

 8   participated in this case, including separate groups of

 9   unsecured creditors represented by the OCUC and the TCC.                    These

10   various parties have actively and consistently acted to protect

11   their own constituencies’ interests.            The mediator was able to

12   get all these parties to reach agreements satisfactory to each

13   of them.   That mediation was not controlled by equity holders;

14   they were just one group of many participating in the process.

15        Finally, Mr. Abrams’ contentions that the Plan is

16   detrimental to the fire victims is belied by the overwhelming

17   acceptance of the Plan by these creditors.              Mr. Abrams’ desire

18   for a better PG&E, for a better environment and a better

19   Northern California, safe from wildfires, while aspirational and

20   well-intended, is not something the Bankruptcy Code or this

21   court can deliver.

22        The court therefore OVERRULES Mr. Abrams’ objections to

23   confirmation.

24        D.    Objection by Oklahoma Firefighters Pension and
                Retirement System.
25
26        The Oklahoma Firefighters Pension and Retirement System

27   (“OFPRS”) objects to the release of Debtors’ unassigned claims

28   and causes of action against former officers and directors.                   In
                                           -15-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 15
                                            of 31
 1   particular, OFPRS contends that Debtors’ assignment of certain

 2   claims and causes of action to creditors is too narrow, as

 3   section 1.8 of the Plan limits the recovery for such claims

 4   “solely to the extent of any directors and officers’ Side B

 5   Insurance Coverage.”         OFPRS asserts that this provision

 6   constitutes an improper discharge.              The court disagrees.

 7        As the court discusses elsewhere, this court’s decision in

 8   PG&E I allows a debtor to confirm a plan that releases its

 9   claims against third parties.          Here, Debtor has agreed to carve

10   out of the Plan’s release provisions and to assign to creditors

11   certain of its claims against third parties, on the condition

12   that any recovery on these claims would be limited to its Side B

13   Insurance Coverage.     Debtor did not propose this restriction in

14   a vacuum; rather, the parties in the mediated settlement

15   involving Debtors, the TCC, the OCC and others agreed that

16   liability would be limited to Side B Insurance Coverage.

17   Furthermore, OFPRS’s class (Class 10A-I -- Holdco Common

18   Interests) voted overwhelmingly to accept the Plan,

19   notwithstanding the limitation on the source of recovery.

20   Accordingly, the court hereby OVERRULES the objection filed by

21   OFPRS.

22        E.    Objections by the OCUC and Others
23
          Over the last few weeks, Plan Proponents, the OCUC and
24
     other objecting parties have filed a flurry of documents
25
     relating to the OCUC’s initial objection (Dkt. #7300) to
26
     confirmation.     At a hearing on June 16, 2020, counsel for
27
     Debtors indicated that the parties have resolved most of the
28
                                            -16-


     Case: 19-30088   Doc# 8001    Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 16
                                             of 31
 1   contested matters, with three remaining issues requiring

 2   resolution by the court.        The following are the court’s

 3   decisions on them.

 4              1.      Modification of Plan Section 8.2(e).

 5        The OCUC contends that the Plan Proponents have improperly
 6   designated General Unsecured Claims (as defined in the Plan) as
 7   unimpaired.      In particular, the OCUC asserts that Section 8.2(e)
 8   and corresponding Paragraph 34(d) of the proposed OCP
 9   impermissibly provide for a broad and automatic disallowance of
10   prepetition indemnification or contribution claims arising from
11   the rejection or assumption of executory contracts, even when an
12   affected creditor has filed a proof of claim asserting such a
13   contingent claim.     As the OCUC stated in its response filed on
14   June 11, 2020 (Dkt. #7896):
15
                [T]he Debtors’ proposed modifications to
16         Section 8.2(e) of the Plan and Paragraph 34(d) of
           the Confirmation Order continue to refer to the
17         “full release and satisfaction of any Claims against
18         any Debtor or defaults by any Debtor . . . arising
           under any assumed executory contract or unexpired
19         lease.” See Debtors’ Response at 4-5 (emphasis
           added). This is contrary to Bankruptcy Code section
20         365(b)(1)(A), which is expressly limited to
21         “defaults.”

22        Id. (emphasis added).
23        Debtors, on the other hand, argue that defaults should be

24   handled in a manner consistent with section 365, alluding to

25   comments made by the court at a hearing on June 4.                Nonetheless,

26   Debtors modified Section 8.2(e) of the Plan and Paragraph 34(d)

27   of the proposed OCP as follows:

28
                                           -17-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 17
                                            of 31
           Assumption or assumption and assignment of any
 1         executory contract or unexpired lease pursuant to
 2         the Plan or otherwise shall result in the full
           release and satisfaction of any Claims and Causes of
 3         Action against any Debtor or defaults by any Debtor
           arising under any assumed executory contract or
 4         unexpired lease at any time before the date that the
           Debtors assume or assume and assign such executory
 5
           contract or unexpired lease, whether monetary or
 6         nonmonetary, including all Claims arising under
           sections 503(b)(9) or 546(c) of the Bankruptcy Code,
 7         any defaults of provisions restricting the change in
           control or ownership interest composition, or any
 8         other bankruptcy related defaults. Any proofs of
 9         Claim filed with respect to executory contract or
           unexpired lease that has been assumed or assumed and
10         assigned shall be deemed disallowed and expunged,
           without further notice to or action, order, or
11         approval of the Bankruptcy Court to the fullest
12         extent permitted under applicable law.

13
          See Plan Proponents’ Response filed on June 14, 2020 (Dkt.
14
     #7939 at pgs. 2-3).     To the extent a particular assignment of a
15
     claim is not “permitted under applicable law,” an unsecured
16
     creditor retains its right to assert that defense.
17
          The OCUC objected to this proposed modification, contending
18
     that Debtors were wrongfully attempting to assume the benefits
19
     of executory contracts without assuming their burdens, citing
20
     NLRB v. Bildisco & Bildisco, 465 U.S. 513, 531 (1984); Elliott
21
     v. Four Seasons Props. (In re Frontier Props., Inc.), 979 F.2d
22
     1358, 1367 (9th Cir. 1992) (“the cost of assumption is nothing
23
     short of complete mutuality and requires performance in full
24
     just as if bankruptcy had not intervened.”) (internal quotation
25
     omitted).4
26
27   4    Citing First Circuit law, the OCUC also argued that
     section 502(e)(1)(B) is applicable only when an estate is
28   insolvent. Juniper Dev. Grp. v. Kahn (In re Hemingway
                                    -18-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 18
                                            of 31
 1        The problem arises upon consideration of the consequences

 2   of a debtor’s assumption of an executory contract, whether under

 3   section 365 or as part of a plan as contemplated by section

 4   1123(b)(2).      Rejection is easy to apply, and the concepts are

 5   well established.     But assumption is permissible whether or not

 6   there has been a default.        If the former, section 365(a)

 7   operates (with certain exceptions); if the latter, the debtor

 8   must cure defaults, provide compensation and/or provide adequate

 9   assurances, etc.      See sections 365(b)(A)-(C).

10        The Plan, in Section 8.2, sets forth how monetary defaults

11   must be dealt with.     To be consistent with section 1124,

12   particularly with assumed contracts on which there are no

13   defaults, the counterparty must be afforded all of the rights

14   preserved for it under the “cure”, “reinstate”, and “compensate”

15   (twice) provisions of subsections (A)-(D) and the “not otherwise

16   alter” provisions of subsection (E).            Debtors’ proposed “release

17   and satisfaction” and “or nonmonetary” revisions to section

18   8.2(e) and Paragraph 34(d) of the OCP are too ambiguous,

19   particularly since assumption includes executory contracts

20   having no extant defaults.        The OCUC’s insistence on the precise

21
22   Transport, Inc.), 993 F.2d 915, 923 (1st Cir. 1993) (“The sole
23   purpose served by section 502(e)(1)(B) is to preclude redundant
     recoveries on identical claims against insolvent estates in
24   violation of the fundamental Code policy fostering equitable
     distribution among all creditors of the same class”) (emphasis
25   added).
26        This court disagrees. Nothing in the plain language of
     section 502(e)(1) limits its applicability to insolvent estates.
27   Furthermore, the court could not locate any Ninth Circuit cases
     that hold that solvent debtors cannot object to the allowance of
28   claims.
                                    -19-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 19
                                            of 31
 1   language of section 365, and the court’s appreciation of section

 2   1124, should control.        Counsel should meet and confer on

 3   appropriate language for the OCP.

 4              2.     Definition of Fire Claim

 5        The OCUC also objects to the definition of “Fire Claim,”
 6   contending that Debtors must clarify that claims for
 7   indemnification and contribution against Debtors asserted by
 8   providers of goods and services are not Fire Claims (and are
 9   thus not channeled to the Fire Victim Trust).               Otherwise, the
10   claims of those providers of goods and services are impaired.
11        The definition is clear.         A claim asserted by a provider of
12   goods and services, whether or not a counterparty to an assumed
13   executory contract, that suffered damages from the Fires (as
14   defined in Section 1.86), is impaired and should be channeled to
15   the Fire Victims Trust.         If its damages were not caused by or
16   “in any way arising out of the Fires” (See Section 1.78), but
17   arise out of the rejection of an executory contract or are part
18   of the cure of an assumed one, they should be dealt with under
19   Article VIII of the Plan and section 365.
20        The court agrees with Debtors that “in the unlikely event
21   that a dispute arises,” a court can resolve them.                 But it is
22   best to avoid ambiguity before the problem arises.                Counsel for
23   Debtors and the OCUC should also meet and confer on appropriate
24   clarifying language for the OCP, consistent with this ruling.
25              3.     Deadline for the Assumption and Rejection of
26                     Executory and Unexpired Leases

27        The OCUC and others object to what the Debtors call a
28   “modest” request for an extension of fifteen additional business
                                           -20-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 20
                                            of 31
 1   days to amend their schedules to assume or reject executory

 2   contracts.    While it is regrettable that this request has become

 3   necessary, the press of the business of confirmation is heavy

 4   even for the Debtors and their attorneys.               The impact on

 5   opponents is slight, and the discrete and possibly indefensible

 6   question of whether to move a contract being assumed to one

 7   being rejected is more disappointing to the counterparty than

 8   its burden in calculating its damages.              The converse is more

 9   problematical, but not something any party who does business

10   with Debtors cannot handle.          Because of the obvious solvency of

11   the Debtors, the court does not worry that this slight

12   adjustment to the timing for a very particular issue would have

13   altered any counterparty’s decision to object to confirmation.

14        For consistency, the Debtors’ requested extension and the

15   additional time for responses should be the same:                 thirty days

16   (calendar, not business) both ways.             Debtors should upload an

17   order granting these extensions or include them in the OCP.

18        F.      Exculpation and Release Clauses
19
          The United States Trustee and others object to certain
20
     release and exculpation provisions of the Plan.
21                1.    Release of Claims Held by Debtors (Plan Section
22                      10.9(a))

23        Section 10.9(a) releases certain rights and causes of
24   action held by Debtors, excluding the Assigned Rights and Causes
25   of Action defined in section 1.8 of the Plan.                Multiple parties
26   objected to these releases.          Significantly, Debtors are not
27   releasing all claims against the released parties, but only
28   those claims that it will continue to hold as of and after the
                                            -21-


     Case: 19-30088    Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 21
                                             of 31
 1   Effective Date.     Consequently, Section 10.9(a) is not “a broad

 2   sweeping provision that seeks to discharge or release nondebtors

 3   from any and all claims that belong to others.”               Blixseth v.

 4   Credit Suisse (In re Blixseth), No. 16-35304, 2020 WL 3089263,

 5   at *5 (9th Cir. June 11, 2020).          As noted by the Ninth Circuit

 6   in Blixseth, “a discharge in bankruptcy does not extinguish the

 7   debt itself but merely releases the debtor from personal

 8   liability.... The debt still exists, however, and can be

 9   collected from any other entity that may be liable.”                 Id. at 6.

10   Id. at *5-6, citing Landsing Diversified Props.-II v. First

11   Nat’l Bank & Tr. Co. of Tulsa (In re W. Real Estate Fund), 922

12   F.2d 592, 600 (10th Cir. 1990) (alteration in original) (quoting

13   In re Lembke, 93 B.R. 701, 702 (Bankr. D.N.D. 1988)); see also

14   Lewis v. Scott (In re Lewis), 97 F.3d 1182, 1185 (9th Cir.

15   1996).

16        Moreover, this court has previously held that claims held

17   by a debtor are property of the estate and may be released as

18   part of a plan.     See In re Pac. Gas & Elec., 304 B.R. 395, 416-

19   18, n.26 (“PG&E I”) (“it is permissible for a plan to provide

20   for the settlement or adjustment of any claim ‘belonging to the

21   debtor or to the estate.’”).         That said, such a release by

22   Debtors of claims belonging to them can be approved only if it

23   represents a valid exercise of their business judgment and

24   satisfies the fair, reasonable, and adequate standard set by

25   Rule 9019, as defined by the Ninth Circuit in Martin v. Kane (In

26   re A&C Props.), 784 F.2d 1377, 1381 (9th Cir. 1986).                 PG&E I,

27
28
                                           -22-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 22
                                            of 31
 1   304 B.R. at 416.5      Nonetheless, this court also acknowledged in

 2   PG&E I that a Rule 9019 review may not be necessary when

 3   creditors have overwhelmingly voted in favor of the plan; here,

 4   however, some of the objecting creditors hold unimpaired claims

 5   and thus were unable to vote on the plan.               Section 10.9(a) does

 6   not compel third parties to release whatever claims they could

 7   assert, individually or collectively, against the Released

 8   Parties.    Such third parties can still pursue whatever claims

 9   they may have against the Released Parties.

10           In light of the foregoing, the court OVERRULES the

11   objections to the release set forth in section 10.9(a) of the

12   Plan.

13                2.    Release of Claims Held by Non-Debtors (Plan
                        Section 10.9(b)
14
             Section 10.9(b) of the Plan provides that Releasing Parties
15
     (defined in Section 1.180 as the Debtors, the Reorganized
16
     Debtors, and “any holder of a Claim or Interest that is
17
     solicited and voluntarily indicates on a duly completed Ballot
18
     [that it] opts into granting such releases”) have released
19
     Debtors and other non-debtor parties identified in section
20
     1.179.
21
22
     5    Debtors have not demonstrated how the proposed releases set
23
     forth in section 10.9(a) satisfy the requirements set forth in
24   A&C Propertiess for determining whether a settlement is fair and
     reasonable under Rule 9019. The factors to be weighed by a
25   court include: (a) the probability of success in the litigation;
26   (b) the difficulties, if any, to be encountered in the matter of
     collection; (c) the complexity of the litigation involved, and
27   the expense, inconvenience and delay necessarily attending it;
     (d) the paramount interest of the creditors and a proper
28   deference to their reasonable views in the premises. Id.
                                    -23-


     Case: 19-30088    Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 23
                                             of 31
 1        Multiple parties have objected to this provision,

 2   contending that it is an improper release of claims held by

 3   non-debtors.     The proposed release, however, is not universal or

 4   mandated.   Rather, it requires the non-debtor parties to

 5   affirmatively opt-in to a release of their claims.                As releases

 6   in Section 10.9(b) are consensual and require an affirmative

 7   opt-in by the affected creditor, the court determines that such

 8   releases do not violate section 524(e), which prohibits only

 9   nonconsensual third-party releases.            Consensual third-party

10   releases do not run afoul of section 524(e) or governing Ninth

11   Circuit law such as Resorts Int’l v. Lowenschuss (In re

12   Lowenschuss), 67 F.3d 1394, 1401-02 (9th Cir. 1995).

13        Section 524(e)     provides that “[e]xcept as provided in

14   subsection (a)(3) of this section, discharge of a debt of the

15   debtor does not affect the liability of any other entity on, or

16   the property of any other entity for, such debt.”                While the

17   Ninth Circuit stated in Lowenschuss that it “has repeatedly

18   held, without exception, that [section] 524(e) precludes

19   bankruptcy courts from discharging the liabilities of non-

20   debtors,” those holdings arose in cases where voting creditors

21   did not affirmatively opt to discharge non-debtors.                 In these

22   cases, creditors or classes of creditors were deemed to have

23   consented to releases of third parties simply by voting in favor

24   of the plan or by not voting at all.            As this court observed in

25   PG&E I, Lowenschuss is inapplicable when a non-debtor has

26   consented to the third-party release:

27        This court is bound by, and does not question, the
          legal principle set forth in Lowenschuss, in In re
28
                                           -24-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 24
                                            of 31
          American Hardwoods, Inc., 885 F.2d 621, 626 (9th Cir.
 1        1989), and in Underhill v. Royal, 769 F.2d 1426, 1432
 2        (9th Cir. 1985) that liabilities of nondebtors cannot
          be discharged through a plan. This legal principle,
 3        however, is inapplicable here because (unlike in
          Lowenschuss, American Hardwoods, and Underhill ) the
 4        Plan does not discharge or release nondebtors from
          claims that belong to others (except the Commission,
 5
          which has consented to the release).
 6
 7   PG&E I, 304 B.R. at 418 n.26.          See also In re Station Casinos,

 8   Inc., No. 09-52477, 2011 WL 6813607 (Bankr. D. Nev. June 08,

 9   2011) (“A release of non-debtor third parties voluntarily and

10   knowingly given by a creditor or equity holder in connection

11   with a chapter 11 plan does not implicate the concerns regarding

12   third party releases discussed by the Ninth Circuit Court of

13   Appeals in Lowenschuss).         The court concludes that Lowenschuss

14   does not bar the voluntary opt-in releases contained in the Plan

15   and therefore OVERRULES objections to these provisions.
                  3.    Exculpation Provisions
16
17        Multiple parties, including the United States Trustee,

18   objected to provisions exculpating non-debtors for actions taken

19   in the course of the plan approval process.                The Ninth Circuit

20   rejected similar objections in the Blixseth.                 The court held

21   that section 524(e) does not bar an exculpation clause

22   protecting “various participants in the Plan approval process.”

23   Blixseth, 2020 WL 3089263, at *5.               Citing In re PWS Holding

24   Corp., 228 F.3d 224, 245–46 (3d Cir. 2000), the Ninth Circuit

25   observed:.

26        Consistent with our analysis, the Third Circuit has
          upheld an exculpation clause similar to the one here
27        at issue. PWS, 228 F.3d at 245–46. In doing so, the
28        court took into account that the exculpated non-

                                            -25-


     Case: 19-30088    Doc# 8001   Filed: 06/17/20    Entered: 06/17/20 16:44:00   Page 25
                                             of 31
           debtors there were members of the creditors’ committee
 1         and related professionals and individuals. At the same
 2         time, and more broadly, PWS stated that “Section
           524(e), by its terms, only provides that a discharge
 3         of the debtor does not affect the liability of
           nondebtors on claims by third parties against them for
 4         the debt discharged in bankruptcy,” id. at 245
           (emphasis added), and held that the partial
 5
           exculpation for acts committed during the process of
 6         developing and confirming a Chapter 11 plan did not
           “affect the liability of another entity on a debt of
 7         the debtor within the meaning of § 524(e),” id. at
           247.
 8
 9   Blixseth, 2020 WL 3089263, at *6.
           In concluding that the Bankruptcy Code does not prohibit an
10
     exculpation clause protecting various parties who participated
11
     in the approval process, the Ninth Circuit held that any such
12
     exculpation clause should relate only to that process.                 Id. at
13
     *5.   Section 10 covers a lot of players, a number of documents
14
     and a number of events and activities.             That reach is consistent
15
     with the complexities and difficulties of these cases, and
16
     comports with the contours of such a provision as recognized in
17
     Blixseth.   The court OVERRULES these objections.
18
19         G.    Objections by Patricia Garrison, et. al.

20         Creditor Patricia Garrison (Dkts. #7194, #7378), along with
21   the parties that joined her (Dkts. #7309, #7451), objected on
22   the grounds that the Plan impermissibly classified fire victims
23   in different classes and that she has not been dealt with in
24   good faith as required by section 1129(a)(3).               Because the
25   subject claims all arise from fires, Ms. Garrison believes they
26   should be in the same class.
27         Section 1122(a) requires that a claim must be placed in a
28   particular class only if the claim is substantially similar to
                                           -26-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 26
                                            of 31
 1   other claims in the class.        Further, claims that are similar may

 2   be placed into separate classes “if the debtor can show a

 3   business or economic justification for doing so.”                In re Loop

 4   76, LLC, 465 B.R. 525, 536 (9th Cir. BAP 2012), aff'd, 578 F.

 5   App'x 644 (9th Cir. 2014) (citing Barakat v. Life Ins. Co. of

 6   Va. (In re Barakat), 99 F.3d 1520, 1526 (9th Cir.1996).                     Debtors

 7   have separated these claims into three categories: Fire Victim

 8   Claims, Subrogation Wildfire Claims, and Public Entities

 9   Wildfire Claims.     They argue that separate classification is

10   necessary because, specific to the Subrogation Wildfire Claims,

11   those claims are based on different legal theories of liability.

12   Further, each class receives distributions through different

13   procedures tailored to that class, and the classes have accepted

14   different treatment pursuant to executed settlement agreements.

15   For these reasons, Debtors have provided an adequate business

16   justification for separate classification and the court

17   OVERRULES Ms. Garrison on this point.

18        In addition, Ms. Garrison’s second argument fails.                     A plan

19   is proposed in good faith, in part, if creditors have been dealt

20   with in a fundamentally fair manner.            See section 1129(a)(3); In

21   re Stolrow's Inc., 84 B.R. 167, 172 (9th Cir. BAP 1988) (citing

22   In re Jorgensen, 66 B.R. 104, 109 (9th Cir. BAP 1986).                 Debtors

23   assert that fundamental fairness has been achieved here as the

24   Plan consists of a mostly consensual resolution that addresses

25   all claims and reflects considerable negotiation and agreement

26   with all major parties.       As such, the court agrees with Debtors

27   that the Plan has been proposed in good faith.

28        The court OVERRULES these objections.
                                           -27-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00    Page 27
                                            of 31
          H.     Objections by Anita Freeman, GER Hospitality, LLC,
 1               et al.
 2
          Creditors Anita Freeman, GER Hospitality, LLC, et al. filed
 3
     a joint objection (Dkt. #7316) raising a number of issues that
 4
     have mostly been dealt with in other parts of this Memorandum
 5
     Decision.   In this section, the court addresses a specific
 6
     component of this objection, namely the split of consideration
 7
     between stock and cash to fire victims.             Ms. Freeman asserts
 8
     that fire victims are impermissibly being treated differently
 9
     from other creditors as they are receiving a distribution that
10
     includes shares of stock.        The court iterates that this
11
     treatment was agreed upon by the parties in the Tort Claimants
12
     RSA, and that fire victims voted in favor of this treatment.                   As
13
     stated immediately above, the court has already found that
14
     separate classification of the different types of fire victims
15
     is permissible, and Ms. Freeman offers nothing to show that the
16
     separate treatment is discriminatory, or that the accepted
17
     treatment by the class is somehow impermissible.
18
          As such, differing treatment is not an issue and the
19
     OVERRULES the objections on this point.
20
          One final thought about these objections is in order.                   From
21
     comments made at the confirmation trial by Ms. Freeman’s
22
     counsel, and thereafter in a post-confirmation CERTAIN FIRE
23
     VICTIMS PROPOSED MODIFICATIONS TO DEBTORS PLAN AND CONFIRMATION
24
     ORDER (Dkt. #7935), it is apparent that the real objection here
25
     is that there should have been a better outcome, whether with
26
     more money, more stock, less involvement by hedge funds or even
27
     liquidation.     The court ignored those proposed modifications and
28
                                           -28-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 28
                                            of 31
 1   OVERRULES these objections now.          The impaired classes have voted

 2   for the present Plan, and to sustain these objections would be

 3   to ignore the wishes of that very strong majority.

 4        I.    Brief Summary of Prior Rulings
 5
          Several parties have raised objections related to issues
 6
     that have been dealt with previously in this case.                In this
 7
     section, the court will dispose of the objections that have
 8
     already been adjudicated by this court.
 9
          The court incorporates by reference its Memorandum Decision
10
     Regarding Postpetition Interest (Dkt. #5226) and its
11
     Interlocutory Order Regarding Postpetition Interest (Dkt.
12
     #5669).   As postpetition interest is provided for in the Plan as
13
     required, this decision effectively overrules all objections
14
     which raise improper payment of postpetition interest, including
15
     the UCC (Dkt. #7300), the Ad Hoc Trade Claim Holders (Dkt.
16
     #7288), and Mizuho Bank, Ltd (Dkt. #7221).              Any other objections
17
     not specifically listed here are also OVERRULED on this point.
18
          The court incorporates by reference its Memorandum Decision
19
     on Inverse Condemnation (Dkt. #4895) and accompanying order
20
     (Dkt. #4949).     Any objections not specifically listed here are
21
     OVERRULED on this point.        The remaining “Issue 2” (see the
22
     Corrected Joint Statement, Dkt. #7875) will be dealt with by
23
     separate order or in the OCP.
24
          Finally, the court incorporates by reference its prior
25
     decision regarding challenges to the Fire Victims Trust
26
     Agreement and the Claims Resolution Procedures, namely, the
27
     Memorandum on Objection of Adventist Health, A&T, Paradise
28
                                           -29-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 29
                                            of 31
 1   Entities and Comcast to Trust Documents (Dkt. #7597).                  Parties

 2   including the SLF Fire Victims Group (Dkt. #7544), Mary Wallace

 3   (Dkt. #7367),6 Helen Sedwick (Dkt. #7377), the International

 4   Church of the Foursquare Gospel (Dkt. #7308), Eric and Julie

 5   Carlson (Dkt. #7363), 7 and Karl Knight (Dkt. #7366) all objected

 6   to confirmation on grounds that were already dealt with by this

 7   court’s decision and are OVERRULED, setting aside any objections

 8   related to the aforementioned “Issue 2” (see the Corrected Joint

 9   Statement, Dkt. #7875) which will be dealt with by separate

10   order or in the OCP.         Any other objections not specifically

11   listed here are also OVERRULED on this point.

12        J.      Remaining Objections
13
          Any objections to confirmation not dealt with specifically
14
     in this Memorandum Decision, or reserved for further order, are
15
     OVERRULED.    Objections to the admissibility of any evidence
16
     offered in connection with the confirmation trial will be the
17
     subject of a separate order to be issued prior to or
18
     concurrently with the OCP.
19
     //
20
     //
21
     //
22
23
     6    Ms. Wallace also objected on the ground that she did not
24   have adequate time to vote for the Plan. The court accepts
     Debtors’ representation that she was sent the relevant materials
25   in early April and OVERRULES this objection.
26   7    Creditors here also asserted that they should be permitted
27   to vet Trust Oversight Committee members as they are appointed,
     and the court OVERRULES this objection as there is no legal
28   basis for the court to order this.
                                    -30-


     Case: 19-30088   Doc# 8001    Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 30
                                             of 31
     V.     CONCLUSION
 1
            The court intends to issue the OCP on Friday, June 19,
 2
     2020, after counsel for the Debtors has had an opportunity to
 3
     revise it in accordance with any provisions of the Memorandum
 4
     Decision and any developments occurring before then.                 To that
 5
     end, it has scheduled a hearing on June 19, 2020, at 12:00 Noon
 6
     to resolve any remaining disagreements about the form of the
 7
     OCP.   Participation at the hearing will be limited to counsel
 8
     for the Plan Proponents, the two Official Committees and any
 9
     party to the reserved disputes identified in this Memorandum
10
     Decision.
11
                          **END OF MEMORANDUM DECISION**
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -31-


     Case: 19-30088   Doc# 8001   Filed: 06/17/20   Entered: 06/17/20 16:44:00   Page 31
                                            of 31
